 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMagic Pan, Inc. and Amalgamated Clothing & TextileWorkers Union, AFL-CIO. Case 5 CA-10578August 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a charge filed on March 2, 1979, by Amalga-mated Clothing & Textile Workers Union, AFL-CIO, herein called the Union, and duly served onMagic Pan, Inc., herein called Respondent, the Gen-eral Counsel of the National Labor Relations Board,by the Acting Regional Director for Region 5, issueda complaint on March 29, 1979, against Respondent,alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (I) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 11, 1979,following a Board election in Case 5-RC- 10029, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about February 1, 1979, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnApril 13, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, and raising as affirma-tive defenses that () the election was invalid, unlaw-ful, and improper based on its objections to said elec-tion and (2) the certification resulting therefrom isinvalid and Respondent has never been obligated tobargain with the Union.A review of the record herein, including the recordin Case 5-RC-10029, indicates that on July 20, 1977,the Acting Regional Director issued a Decision andOrder dismissing the petition on the basis that a unitlimited to Respondent's 5252 Wisconsin Avenue,I Official notice is taken of the record in the representation proceeding.Case 5-RC-10029, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended, SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co, 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967):Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.N.W., Washington, D.C., facility, also referred toherein as Jenifer Street, was inappropriate. On Au-gust 10 and 26, 1977, respectively, the Union filedwith the Board a request for review of the aforesaidDecision and Order and Respondent filed an "Oppo-sition." The Board granted review and on December30, 1977, issued a Decision on Review and Directionof Election in the unit found appropriate and limitedto the Jenifer Street site.2The Union won the electionconducted on January 27, 1978. Thereafter, Respon-dent filed 46 objections to conduct affecting the elec-tion alleging, inter alia, that the Union engaged inelectioneering at the voting area, conducted surveil-lance of the voters, coerced and intimidated voters bychallenging their right to vote, unlawfully waived ini-tiation fees, and made false and misleading state-ments and promises of benefits to induce employeesto vote for it; that the Union was a front for anotherunion; and that Board agents interfered with the fairoperation of the election by making statements whichshowed bias and prejudice toward the Employer, didnot follow procedures, confused and intimidated vot-ers, denied employees the right to vote, made misrep-resentations concerning Board procedures, and uti-lized Board agents who were themselves members ofa union. On June 7, 1978, after investigation of Re-spondent's objections, the Regional Director issued aSupplemental Decision and Certification of Repre-sentative overruling the objections and certifying theUnion. Respondent filed a timely request for reviewof the Regional Director's Supplemental Decisionand Certification of Representative. On August 14,1978, the Board denied the request for review exceptfor Objections I I, 21, and 24 and directed that a hear-ing be held. Objections 11, 21, and 24 allege that (1)the Board agent failed to instruct voters properly andrefused to render assistance to voters, (2) the Boardagent gave confusing and unclear voting instructionswhich resulted in an invalid ballot, and (3) the Boardagent was or is a member of a union associated withthe Petitioner and made biased statements. On Au-gust 21, 1978, the Regional Director issued andcaused to be served on the parties a notice of hearingon objections. A hearing was held on September 14,1978, and the Hearing Officer issued her report onOctober 3, 1978, in which she found that Respon-dent's Objections 11, 21, and 24 had no merit andrecommended that the objections be overruled. OnOctober 23, 1978, Respondent filed timely exceptionsto the Hearing Officer's Report on Objections andRecommendations. On January 11, 1979, the Boardissued its Supplemental Decision and Certification ofRepresentative3adopting the Hearing Officer's find-ings and recommendations.2 234 NLRB 1.I Not reported in hound volumes of Board Decisions244 NLRB No. 97630 M1A(l(' PAN, INC.()On NMa 3 1979 counsel for the eneral counselfiled directl\ with the Board a Motion for Summa rlJudgment. Subsequentl. on Ma! 9. 1979. the Boardissued an order transtferring the proceeding to theBoard and a Notice o Sho w Cause , ah': the (;eneral('ounsel's Motion tor Sumnma r\ Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show ('ause.4Pursuant to the provisions of Section 3(h) of theNational ahor Relations Act, as amended, the Na-tional Lxabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion fir Summary JudgmentIn its answers to the complaint and the Notice ToShow Cause. Respondent denies it refused to bargainand attacks the Union's certification on the basis that(I) a unit limited to one of its facilities rather thanareawide is inappropriate: (2) the Union was improp-erly certified and Respondent's objections shouldhave been sustained: (3) the Board should reconsiderthe unit appropriateness issue based on new, previ-ously unavailable, and newly discovered evidencearising out of Case 5 CA 9123, et a.. (4) its objec-tions, with the exception of Objections 11, 21, and 24,in the underlying representation case, were improp-erly overruled without a hearing: and (5) it asserts agood-faith doubt concerning the Union's majoritystatus.5Counsel for the General Counsel argues thatthere are no matters warranting a hearing because theissues concerning the Union's certification were liti-gated and determined in the underlying representa-tion case. We agree with the General Counsel.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigate' Respondent filed with its response to the Notice To show cause a Cross-Motion for Summary Judgment. "in its favor." based upon its previouslyraised contentions that the Union's certification was invalid. In accord withour decision here. Respondent's Cross-Motion for Summary Judgment isdenied.I Respondent asserts that, because some of its objections were overruledby the Regional Director on the basis of the Board's Decision in ShoppingKart Food .Market. Inc.. 228 NLRB 13 11 1977). which the Board reversed inGeneral Knit of California. Inc. 239 NLRB 619 19781. to return to thestandards of Hollwood Ceramics. Inc. 140 NLRB 221 119621. the Boardshould now reconsider these objections under the Hollvsood Ceramics rule.We have reviewed the objections under Generul Knrt and Holliood Ceramics and find no basis for reversing the original determination. MemberMurphy. while concurring in this decision. does so on the hasis of and ad-heres to her dissent in General Knit and her separate opinion in ShoppingKart, supruissues which were or could have been litigated in aprior representation proceeding..All issues raised b Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding. and Respondent does not otferto addtuce at a hearing any newlN discovered or previ-ously unavailable evidence.? nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.AccordinglN, we grant General Counsel's Motion forSumnmary Judgment.On the basis of the entire record, the Board makesthe following:FINI)IN(;S () FA( I1. til BU'SINI.SS 01' RiLSPONI)ItN IRespondent. a California corporation, with its prin-cipal place of business in San Francisco, California. isengaged in the operation of a nationwide chain ofrestaurants, one of which is located at 5252 WisconsinAvenue. N.W., Washington. D.C. During the pastcalendar year, Respondent received gross revenues inexcess of $500,000 and purchased and received, ininterstate commerce, materials and supplies valued inexcess of $50,000 from points located outside theCommonwealth of Virginia.We find, on the basis of the foregoing that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. IIIE .ABOR OR(iANI.AIION INVOLVEDAmalgamated Clothing & Textile Workers Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.ISee Pittshurgh Plate Glass Co. v. L R. B. 313 U.S. 146. 162 (19411;Rules and Regulations of the Board. Secs 102.671f) and 102.69(cL' Respondent asserts in its response Io the Notice To Show Cause that ithas become aware of evidence indicating support fior its position in the un-derlying representation proceeding that the proper and appropriate unit is anareawide unit. Respondent submitted excerpts from the record in a compan-ion case. MagUic Paln. Inc. 242 NL.RB 840 (1979). and we have taken officialnotice of the record in Cases 5 CA 9123. 5 CA 9127. and 5-CA 9187.We find that Respondent's proflered evidence is not dispositive and doesnot add anything new that would rise to the level of a "special circumstance"which would require the Board to reexamine the unit determination made inthe represenaltilon proceedings.61 DEL('ISI()ONS OF NA'lIONAI ILABOR RLAIIONS BOARDHI. li t NI-AIR ABOR PRA('I'LSA. 7Th Repreventaion ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time employeesemployed at the Employer's 5252 WisconsinAvenue, N.W., Washington, D.C.. restaurant,excluding office clerical employees, professionalemployees, technical employees, guards and su-pervisors as defined in the Act.2. The certificationOn January 27, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on January 11, 1979, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's ReJitsalCommencing on or about January 26, 1979, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout February 1, 1979, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceFebruary 1, 1979, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIll, above, occurring in connection with its operationsdescribed in section I. above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. 1{H RMED)YHaving lfound that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act. we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and. if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of' certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultro Companye, Inc., 136 NLRB785 (1962); Commerce Company d/bl/a Lanaur Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Companyv 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CO()N(LUSINS OF LAWI. Magic Pan, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Amalgamated Clothing & Textile WorkersUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time employees atthe Employer's 5252 Wisconsin Avenue, N.W.,Washington, D.C., restaurant, excluding office cleri-cal employees, professional employees, technical em-ployees, guards and supervisors as defined in the Act.constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4. Since January 11, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about February , 1979, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-632 MAGIC PAN. INC.gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Mag-ic Pan, Inc., San Francisco, California, its officers.agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Amalgamated Clothing& Textile Workers Union, AFL-CIO, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All full-time and regular part-time employeesemployed at the Employer's 5252 WisconsinAvenue, N.W., Washington. D.C., restaurant.excluding office clerical employees, professionalemployees, technical employees, guards and su-pervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its 5252 Wisconsin Avenue, N.W.,Washington, D.C., facility copies of the attached no-tice marked "Appendix."8Copies of said notice, onforms provided by the Regional Director for Region5. after being duly signed by Respondent's represent-ative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered.defaced, or covered by any other material.(c) Notify the Regional Director for Region 5. inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the esent that this Order is enforced b3a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted hb Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLahor Relations Board.APPENDIXNOlICE To EMPI.OYvI!SPOSTED BY ORDER OF TENATIONAl LABOR REIATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Amal-gamated Clothing & Textile Workers Union,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described be-low.WE Will NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.W- wil, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employeesemployed at the Employer's 5252 WisconsinAvenue, N.W., Washington. D.C.. restaurant,excluding office clerical employees. profes-sional employees. technical employees, guardsand supervisors as defined in the Act.MAGIC PAN, IN(C.633